
	

113 S2961 IS: Office of Planning for Future Intercity Transportation Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2961
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish the Office of Planning for Future Intercity Transportation within the Office of the
			 Secretary of Transportation.
	
	
		1.Short title
			This Act may be cited as the
		  Office of Planning for Future Intercity Transportation Act.2.FindingsCongress finds the following:(1)High-speed passenger rail technology, while not new in Europe and Asia, is a new transportation
			 technology in the United States.  Its design, development, construction,
			 financing, funding, and operation require specific skills and expertise
			 that are not abundant in the United States, and will require years to
			 develop.(2)Unlike highways, mass transit, and aviation, high-speed rail requires unique and separated rights
			 of way to operate and must be fully integrated with
			 other passenger transportation system elements to be successful.(3)In order to ensure the proper development of high-speed intercity passenger rail service in the
			 United States, it is critical that a dedicated office be established
			 at the highest levels of the Federal Government to coordinate and
			 facilitate the intricate relationships between—(A)various levels of
			 government; and(B)the wide range of industrial interests that will be
			 required to work together to make high-speed rail successful.(4)Resources for transportation infrastructure are in high demand. Many people contend that there are
			 not
			 enough resources to maintain the transportation system the Nation has
			 built, let alone to build new modes of
			 transportation such as high-speed intercity passenger rail.(5)The capacity of the current transportation system threatens the present and future competitiveness
			 of the
			 United States. Unless investments are made in new, faster, and more
			 efficient transportation capacity, such as intercity high-speed passenger
			 rail, it will be very difficult for the United
			 States—(A)to rise out of
			 its current economic condition; or(B)to regain its leadership role
			 domestically  and internationally.(6)Placing the development of a national system
			 of intercity high-speed rail corridors that are highly integrated with
			 other modes of transportation under the direct supervision of the
			 Secretary of
			 Transportation and delegating the day-to-day administration of such system
			 to an Assistant Secretary will ensure an effective
			 launch  and the efficient operation of a new national transportation
			 modality.(7)It is in the interest of the United States to expeditiously develop and deploy intercity high-speed
			 passenger rail under the singularly focused direction of the Secretary of
			 Transportation.3.DefinitionsIn this Act:(1)Assistant secretaryThe term Assistant Secretary means the head of the Office of Planning for Future Intercity Transportation.(2)Eligible participantThe term eligible participant means—(A)a State that has participated in the process to develop and implement a 	cost allocation
			 methodology under section 209(a) of the Passenger Rail  Investment and
			 Improvement Act of 2008 (49 U.S.C. 24101 note);(B)a group consisting solely of States described in subparagraph (A);(C)an Interstate Compact consisting solely of States described in	subparagraph (A);(D)a public agency established by 1 or more of the States described in	subparagraph (A) that is
			 responsible for providing intercity	  passenger rail service; or(E)any entity that seeks to perform services under a contract awarded	pursuant to this Act by
			 providing—(i)a description of how the entity intends to perform the covered services; and(ii)materials demonstrating the entity’s capability to perform the proposed services in accordance with
			 the
			 requirements under this Act.(3)OfficeThe term Office means the Office of Planning for Future Intercity Transportation established
			 within the Office of the Secretary of Transportation pursuant to section
			 4.(4)Program participantThe term program participant means an	eligible participant that has entered into an authorized procurement process under 
			     this Act.(5)Rail carrierThe term rail carrier has the meaning given such term	in section 10102(5) of title 49, United States Code.(6)SecretaryThe term Secretary means the Secretary of Transportation.(7)StateThe term State means each of the several States and the District of Columbia.4.Office of Planning for Future Intercity Transportation(a)EstablishmentNot later than 6 months after the date of      the enactment of this Act, the Secretary shall
			 establish
			 the Office of Planning for Future Intercity Transportation within the
			 Office of the Secretary of Transportation. The Office shall be
			 composed of the Office of High-Speed Rail Policy, the Office of 
			 High-Speed Planning,
			 and the Office of High-Speed Rail Operations and Safety.(b)Assistant Secretary(1)AppointmentThe head of the Office shall be the Assistant Secretary for Intercity Transportation Planning, who
			 shall be appointed by the
			 President, by and with the advice and consent of the Senate.(2)DutiesThe Assistant Secretary shall—(A)serve as the principal policy advisor to the
			 Secretary and the Deputy Secretary on High-Speed Rail; and(B)assume responsibility for all activities of the Federal Government
			 associated with high-speed rail that were previously delegated to the
			 Administrator
			 of the Federal Railroad Administration or otherwise authorized by
			 Congress.(c)FunctionsUnder the direction of the Assistant Secretary, the Office shall oversee the planning,
			 development, construction, financing, funding, and operation of high-speed
			 rail in selected corridors throughout the United States.(d)Feasibility studyNot later than 2 years after the date on which the Office is established under this section, the
			 Secretary shall submit to Congress the results of a feasibility study that
			 identifies and prioritizes corridors that offer the best opportunity to
			 provide point-to-point transportation service based on—(1)travel demand;(2)the total cost of construction and operation; and(3)expected passenger and other business revenue generated from the operation of transportation
			 service.5.Authorization of appropriations(a)In generalThere are authorized to be appropriated out of the Highway Trust Fund, for each of the fiscal years
			 2015, 2016, and 2017—(1)$20,000,000 to carry out the feasibility study required under section 4(d); and(2)$5,000,000 for administrative expenses incurred by the Office.(b)Contract authority(1)Feasibility studyAmounts appropriated pursuant to subsection (a)(1) shall be	available for the procurement of
			 contract services to carry out such studies as the Secretary determines
			 necessary to carry out section 4(d).(2)Other requirementsAmounts appropriated pursuant to subsection (a)(2) shall be	available for the procurement of
			 contract services to carry out any other requirement under this Act.
